                        Case 4:19-cv-00134-WTM-CLR Document 26 Filed 08/24/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                    Southern District of Georgia
                  JUSTIN MILES FORDHAM,

                                  Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE


                                               V.                                CASE NUMBER:        CV419-134

                  STATE OF GEORGIA, LINDSEY KAY SMITH,
                  and JORDAN E. MARTINEZ,

                                  Defendants.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that in accordance with the Order of the Court entered 8/24/20, the Report and Recommendation of

                    the Magistrate Judge is ADOPTED as the opinion of the Court. Therefore, Plaintiff's Motion for

                    Dismissal is DISMISSED as moot, and Plaintiff's Complaint is DISMISSED without prejudice.

                    This case stands closed.




                  8/24/2020                                                    John E. Triplett, Acting Clerk
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/1/03
